PER CURIAM.
Petitioner seeks certiorari review of a non-final order granting disqualification of counsel. We have jurisdiction. Arcara v. Philip M. Warren, P.A., 574 So.2d 325 (Fla. 4th DCA 1991).
Rule 4-1.9 of the Rules of Professional Conduct of the Florida Bar, upon which respondent relied in seeking disqualification of petitioner’s counsel, Lawrence Bunin, provides in part:
A lawyer who has formerly represented a client in a matter shall not thereafter:
(a) represent another person in the same or a substantially related matter in which that person’s interests are materially adverse to the interests of the former client unless the former client consents after consultation.
Although Mr. Bunin did previously represent respondent on two matters, we conclude that they were neither the same nor substantially related. We therefore grant *545the petition and quash the order of disqualification.
FARMER and KLEIN, JJ., concur.
POLEN, J., concurs specially with opinion.